     Case 1:20-cv-01625-AWI-EPG Document 25 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    BRIAN WAYNE BRUCE,                               Case No. 1:20-cv-01625-AWI-EPG (PC)
11                       Plaintiff,                    ORDER DIRECTING PLAINTIFF TO FILE
                                                       SCHEDULING AND DISCOVERY
12           v.                                        STATEMENT
13    J. GUERRA, et al.,                               TWENTY-ONE-DAY DEADLINE
14                       Defendants.                   (ECF No. 20)
15                                                     ORDER DIRECTING CLERK TO SEND
                                                       PLAINTIFF COPY OF ORDER REQUIRING
16                                                     STATEMENTS FROM PARTIES
                                                       REGARDING SCHEDULE AND
17                                                     DISCOVERY (ECF NO. 20)
18

19          On April 12, 2021, the Court issued an order requiring the parties to submit scheduling

20   and discovery statements within thirty days. (ECF No. 20). On May 11, 2021, Defendants filed

21   their scheduling and discovery statement. (ECF No. 22). On May 20, 2021, Plaintiff filed a

22   motion for an extension of time, asking that he be given until August 18, 2021, to file his

23   scheduling and discovery statement. (ECF No. 23). Plaintiff’s request was granted. (ECF No.

24   24). However, Plaintiff’s extended deadline has passed and Plaintiff did not file a scheduling and

25   discovery statement.

26          The Court will grant Plaintiff an additional twenty-one days to file his scheduling and

27   discovery statement and will direct the Clerk of Court to send Plaintiff a copy of the order

28   requiring statements from parties regarding schedule and discovery. The Court notes that if
                                                       1
     Case 1:20-cv-01625-AWI-EPG Document 25 Filed 09/07/21 Page 2 of 2


 1   Plaintiff fails to file his statement within this twenty-one-day period, the Court may issue findings

 2   and recommendations to the assigned district judge, recommending that this action be dismissed,

 3   without prejudice, for failure to prosecute and failure to comply with court orders.

 4          Accordingly, IT IS ORDERED that:

 5          1. Plaintiff has twenty-one days from the date of service of this order to file his

 6               scheduling and discovery statement;

 7          2. Failure to comply with this order may result in the dismissal of this action; and

 8          3. The Clerk of Court is directed to send Plaintiff a copy of the order requiring

 9               statements from parties regarding schedule and discovery (ECF No. 20).

10
     IT IS SO ORDERED.
11

12      Dated:     September 3, 2021                           /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
